Citation Nr: 1455433	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for neuropathy of the upper extremities, including carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from August 1979 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied reopening a previously denied claim of service connection for carpal tunnel syndrome.  

In an April 2014 decision, the Board reopened the Veteran's claim for service connection for carpal tunnel syndrome, and remanded it for further development, to include obtaining the Veteran's outstanding VA treatment records and affording him a VA examination.  Upon completion of the requested development, the Appeals Management Center (AMC) issued a September 2014 Supplemental Statement of the case wherein it continued the denial of the Veteran's claim.  The claims file is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran does not have neuropathy of the upper extremities, including carpal tunnel syndrome, that had its onset in service or is otherwise related to active military service.  



CONCLUSION OF LAW

The Veteran does not have neuropathy of the upper extremities, including carpal tunnel syndrome, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through the January 2011 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for carpal tunnel syndrome.  This letter along with a notice letter dated in December 2009, provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In both letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claim.  Although the January 2011 letter, which apprised the Veteran of the information and evidence required to substantiate a claim for service connection, was not sent prior to initial adjudication of the Veteran's claim, the timing defect was cured because he was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence, which he did.  The claim was readjudicated several times, and Supplemental Statements of the Case (SSOCs) were provided to the Veteran in June 2012 and September 2014.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Consequently, a remand of the issue on appeal for further notification of how to substantiate the claim is not necessary.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file and, pursuant to the April 2014 Board remand, the Veteran's outstanding post-service treatment records generated at the VA Medical Center (VAMC) in North Little Rock, Arkansas, and dated from May 2013 to September 2014, have also been obtained and scanned into the VBMS claims processing system.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim that need to be obtained.  

Pursuant to the April 2014 Board remand, the Veteran was afforded a VA examination in connection with his claimed disorder in May 2014, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case was adequate, as it was predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided a detailed and complete rationale for the opinions stated.  Accordingly, the requirements of the remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268.  As such, the Board finds that VA's duty to assist with respect to retrieving the outstanding VA treatment records and obtaining a VA examination and opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the instant case, the Veteran is seeking service connection for a disability manifested by numbness in the arms, and pain in the wrist, hands, and fingers, which he has characterized as carpal tunnel syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim).  The Veteran claims to have had problems since service.  He further claims to have received treatment for these symptoms since 1996.  

Review of the Veteran's service treatment records is absent any notations or complaints of, or treatment for carpal tunnel syndrome, as well as any symptoms that could be construed as potential manifestations of carpal tunnel syndrome.  At the July 1979 enlistment examination, the clinical evaluation of the upper extremities was shown to be normal, and the Veteran denied a history of neuritis, or any neurological problems in his medical history report.  The remaining service treatment records are also clear for any complaints or notations of numbness, pain, or discomfort associated with the wrist or arm region.  At a July 1991 periodic examination, the clinical evaluation of upper extremities and neurologic system was shown to be normal.  

Several years after his separation from service, the Veteran was seen at the Little Rock VAMC in August 1997 with complaints of shaky hands and weakness in his left arm for the previous week and half.  The Veteran described the left forearm becoming "limp" one or two weeks prior, and stated that he could not play the keyboard as a result.  A treatment note dated several days later (also in August 1997) reflected an assessment of "R/O carpal tunnel syndrome" and indicated that the Veteran would undergo an electromyography (EMG) and nerve conduction study (NCS) of the upper extremities.  Results from an October 1997 EMG/Nerve conduction screening of both upper extremities revealed borderline right carpal tunnel syndrome, and the Veteran was informed of these results during a December 1997 treatment visit.  During an April 1998 VA treatment visit, the VA staff physician noted that the Veteran's wrist symptoms had improved, and commented that the right index finger was still painful and numb in the distal region.  A June 1998 outpatient report also reflects that the Veteran's carpal tunnel syndrome showed signs of improvement.  

The Veteran was seen by a private neurologist, W.C., M.D. in July 2000, at which time, it was noted that he was status post motor vehicle accident (MVA) in June 2000 with complaints of neck pain and left upper extremity pain.  He underwent a nerve conduction velocity (NCV) test of the upper extremities to assess for nerve damage, the results of which revealed findings suggestive of a non-localized sensory and motor demyelinating neuropathy of the ulnar nerves bilaterally, left radial sensory demyelinating neuropathy and bilateral median sensory neuropathies.  

Results from an August 2003 EMG/NCS with another private neurologist, C.S., M.D. at Jacksonville Neurology, revealed abnormalities in the left upper extremity, and specifically evidence of a mild left median neuropathy at the wrist suggestive of carpal tunnel syndrome.  The Veteran underwent another EMG/NCS study with Dr. S. in September 2008, the findings of which reflected abnormalities in the right upper extremity, and specifically "evidence of a mild right median neuropathy of the wrist (CTS)."  

However, the more recent records are clear for signs of carpal tunnel syndrome.  The Veteran underwent another EMG/NCS study in April 2011, the findings of which revealed electrodiagnostic evidence of mixed, sensorimotor, axonal and demyelinating peripheral polyneuropathy consistent with diabetes mellitus.  VA treatment records generated at the Little Rock VAMC, and dated from June 2012 to March 2014, reflect the Veteran's complaints of numbness in his fingers and hands, and attribute these symptoms to diabetic neuropathy or peripheral neuropathy associated with his diabetes mellitus.  VA treatment records generated at the Central Arkansas Health Care system, and dated from January 2013 to September 2014, also reflect ongoing treatment for his peripheral neuropathy.  

The Veteran was afforded a VA examination in connection to his claim in May 2014, at which time, the Veteran provided his medical history and reported to have recurring symptoms of carpal tunnel syndrome, which reportedly developed in the military as a result of the amount of typing he did.  Upon reviewing the Veteran's claims file and medical history, the examiner indicated that the EMG/NCV study results demonstrated peripheral neuropathy of the hands, and the Veteran's symptoms, to include symptoms of paresthesia, follow repetitive activities.  The examiner also noted that the Veteran continued experiencing flare-ups once a week, and had subjective loss of strength in his hands.  In addition, the examiner took into account the Veteran's diagnosis of diabetes mellitus five years prior, and noted that he had a history of alcohol abuse in the past.  After examining the Veteran, and reviewing the claims folder, to include the more recent EMG/NCV test results, the examiner diagnosed the Veteran with having peripheral neuropathy of the bilateral upper extremities, and noted that the Veteran experienced moderate intermittent pain, mild paresthesia and/or dysesthesia, and a mild level of numbness in both extremities as a result of this condition.  The examiner further detected no evidence of peripheral nerve entrapment such as carpal tunnel syndrome.  

According to the examiner, it was less likely than not that the Veteran's carpal tunnel syndrome was incurred in service.  The examiner acknowledged the Veteran's complaints of carpal tunnel syndrome in 1996 while he was drinking an excess amount of alcohol, and further acknowledged the earlier treatment records dated in the late 1990s that reflected the Veteran's complaints of shaking in his hands.  According to the examiner, the Veteran's hand complaints "seemingly had eth[anol] etiology initially."  The examiner acknowledged the Veteran's October 1997 EMG test results that were suggestive of carpal tunnel syndrome in the right upper extremity, but noted that this was three years following his exit from service and that the 2011 EMG/NCS test results demonstrated evidence against carpal tunnel syndrome.  According to the examiner, the more recent EMG study revealed findings of peripheral neuropathy related to diabetes mellitus, and based on his review of the claims file, there was no evidence of chronic peripheral neuropathy during or shortly following the Veteran's separation from service.  According to the examiner, any isolated complaints shortly following the Veteran's exit from service were not felt to be representative of a chronic peripheral neuropathy, and a review of subsequent notes suggested resolution of these symptoms.  The examiner again reiterated that the evidence of record was absent findings of chronic peripheral neuropathy until recent years, and commented that the 2011 NCV results demonstrated evidence against carpal tunnel syndrome.  The examiner further attributed the Veteran's chronic peripheral neuropathy to diabetes mellitus, and concluded that based on his review of the record as a whole, there was no evidence of chronic peripheral neuropathy/carpal tunnel syndrome while in service or within one year of his separation from service.  The examiner reiterated that he found no evidence of chronic carpal tunnel syndrome based on the 2011 NCV results, and determined once again that it was less likely than not that the claimed disability was related to service or an incident in service, as there was no evidence of a chronic peripheral neuropathy in service or shortly following exit from service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for any neuropathy affecting the upper extremities, including carpal tunnel syndrome.  Indeed, the competent medical evidence of record does not relate the Veteran's disability to his period of service.  As noted above, in the May 2014 VA medical opinion, the VA examiner acknowledged the earlier post-service treatment records dated in the late 1990s, which reflected the Veteran's complaints of a shaking sensation in his hands, but attributed these symptoms to the Veteran's excessive alcohol intake at the time.  (The Board notes that the earlier treatment records do reflect that the Veteran had alcohol problems during the late 1990s.)  The examiner further acknowledged the October 1997 EMG results suggestive of right carpal tunnel syndrome, but noted that this was at least three years after his separation from service, and the more recent notes suggested a resolution of these symptoms.  (It appears that the examiner was referring to the April 2011 EMG/NCV findings, which were absent any findings of carpal tunnel syndrome.)  In his reasoning, the VA examiner acknowledged the more recent EMG/NCV findings reflective of peripheral neuropathy of the upper extremities, but determined that this recent diagnosis was due to the Veteran's diabetes mellitus, and not to military service.  Ultimately, the examiner concluded that it was less likely than not that a prior diagnosis of carpal tunnel syndrome, and any recent diagnosis of peripheral neuropathy of the upper extremities, was related to the Veteran's military service, or an incident in service.  In reaching this conclusion, the examiner relied on the service treatment records, which were absent any findings of carpal tunnel syndrome or peripheral neuropathy, as well as the post-service treatment records dated soon after the Veteran's separation from service, which, according to the examiner "fail to demonstrate [carpal tunnel syndrome] or [peripheral neuropathy] condition for several years following exit from service."  

The Board finds the VA medical opinion to be highly probative as it is a definitive opinion based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinion is also consistent with the other evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  In this opinion, the examiner addresses both the prior diagnosis of carpal tunnel syndrome, which has reportedly resolved, as well as the newer diagnosis of peripheral neuropathy of the upper extremities.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish their probative weight.  Thus, the Board finds that the May 2014 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his disorder had its onset in service and/or is causally related to service.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

As for the Veteran's complaints of continuing pain and numbness in his arms and hands since service, the Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, he began experiencing symptoms of pain and numbness in his wrists in service, and he has continued to experience similar symptoms since this time.  

However, treatment records and VA examination reports dated close in time to the Veteran's separation from service are negative for any signs of carpal tunnel syndrome and/or peripheral neuropathy of the upper extremities.  The evidence of record is absent a clear diagnosis of carpal tunnel syndrome until October 1997, three years after his separation from service (in 1994), and any previous complaints of shakiness in his hands have been attributed to his alcohol intake at the time.  The Board notes that the Veteran originally filed a claim for carpal tunnel syndrome in October 2001, and was afforded a VA examination in connection with this claim, as well as other claimed disorders in February 2002.  Although he reported some discomfort in his left trapezius area when he worked for periods of time at a computer, he did not describe any symptoms of numbness or pain in the wrist.  Based on his evaluation of the Veteran, the examiner diagnosed him with having a left trapezius strain that had since resolved.  He was not diagnosed with having carpal tunnel syndrome at the time of this examination.  Moreover, the May 2014 VA examiner considered the Veteran's complaints of pain and numbness in his wrists since service, but ultimately opined that any previous diagnosis of carpal tunnel syndrome was less likely than not related to service, noting no evidence of carpal tunnel syndrome in service and further noting that any EMG results suggestive of CTS were three years after his separation from service.  The examiner also determined that the current peripheral neuropathy of the upper extremities was not related to service, noting no evidence of chronic peripheral neuropathy in service, within one year of his separation from service, or for many years after his separation from service.  Indeed, the examiner attributed this disorder to the Veteran's diabetes mellitus, which was diagnosed just five years earlier.  

The Board acknowledges the Veteran's statements that he began developing a disorder of the wrist as a result of the amount of typing he did in service.  Even accepting the Veteran's statements as true, the record is absent any evidence demonstrating that the Veteran exhibited or experienced symptoms analogous to carpal tunnel syndrome until several years after service.  In any event, in the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue three years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b) 

The Veteran believes that his disability was incurred in service.  Although the Veteran is competent to describe symptoms analogous to carpal tunnel syndrome and/or peripheral neuropathy of the upper extremities, he is not competent to comment on the diagnosis or etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of carpal tunnel syndrome because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

For these reasons, the Board finds that the more convincing evidence shows that the Veteran's disability, to include carpal tunnel syndrome or peripheral neuropathy of the upper extremities, was not present during service or for several years thereafter; nor is it causally related to his active military service.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for neuropathy of the upper extremities, including carpal tunnel syndrome, is denied



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


